Lundberg Stratton, J.,
dissenting.
{¶ 14} I respectfully dissent. I do not agree that Stark County Court of Common Pleas Loc.R. 17.05(D) is merely “administrative in nature” or that an attorney-client relationship can be considered terminated when the attorney has not complied with the rule’s express requirements for withdrawal from representation. In circumstances in which a local court rule dictates how and when an attorney may withdraw from a case, the client should be entitled to rely on continued representation if those conditions have not been met. I believe that the local rule establishes a bright line that clearly advises all parties when an attorney-client relationship has been terminated and eliminates the need for further factual inquiry into the actions of the parties.
{¶ 15} The majority considers the local court rule to be merely “administrative in nature — designed to facilitate case management.” This, in effect, trivializes the significance of local rules. Local rules are a valid exercise of a court’s rule-making power. Vorisek v. N. Randall (1980), 64 Ohio St.2d 62, 63, 18 O.O.3d 296, 413 N.E.2d 793. A judge has discretion to order sanctions, including dismissal, for a party’s violation of a local rule. Id. at 65, 18 O.O.3d 296, 413 N.E.2d 793, (dismissing an appeal for failure to file a civil-appeal statement in compliance with local rule). See, also, Eddie v. Veterinary Sys., Inc. (Feb. 25, 1994), Trumbull App. No. 93-T-4886, 1994 WL 110911 (affirming dismissal for failure to comply with local rules to perfect appeal of arbitration award); Richardson Bros., Inc. v. Dave’s Towing Serv. (1983), 14 Ohio App.3d 1, 14 OBR 3, 469 N.E.2d 850 (affirming trial court’s dismissal for failure to file affidavit pursuant to local rule *146to perfect appeal); Meyers v. First Natl. Bank of Cincinnati (1981), 3 Ohio App.3d 209, 3 OBR 238, 444 N.E.2d 412 (refusing to set aside dismissal granted when opposing party did not file memorandum contra motion to dismiss pursuant to municipal court rule). It is inconsistent to allow sanctions, even dismissal, for some rule violations while disregarding other rule infractions, concluding that the rule is merely “administrative in nature.”
Clayton B. Smith, pro se.
{¶ 16} If an attorney is concerned about establishing the date of the termination of the attorney-client relationship, that attorney should be diligent about filing and pursuing the final judicial order authorizing withdrawal as counsel of record.
{¶ 17} In addition, I believe that this opinion will create difficulty and confusion for trial court judges. If the termination of an attorney-client relationship is no longer dictated by the applicable local court rule, then the judge may be faced with the situation in which an attorney remains counsel of record in a case, yet the attorney-client relationship is considered terminated for malpractice purposes. Should a court sanction counsel for failing to appear for a hearing when the attorney has not withdrawn from the case pursuant to local court rule, but the attorney-client relationship is otherwise considered terminated? Does today’s majority opinion permit the attorney to raise as a defense in a disciplinary proceeding that he or she terminated the attorney-client relationship even though there was no compliance with a local court rule? (See Cuyahoga Cty. Bar Assn. v. Ballou, 109 Ohio St.3d 152, 2006-Ohio-2037, 846 N.E.2d 519, in which an attorney was disciplined for failing to attend an eviction hearing after he had informed the client and opposing counsel that he would not represent the client unless payment was made).
(¶ 18} In addition, how will a client know whether his or her counsel will appear in court when the attorney has not withdrawn in accordance with local court rules? The client can easily access the text of the local rule, yet may have no understanding that, under today’s decision, counsel can terminate the attorney-client relationship in contradiction of a local rule.
{¶ 19} I believe that when a local rule of court mandates the terms and conditions for attorney withdrawal, those terms and conditions must be satisfied before the relationship can be considered terminated. Adhering to local rules regarding termination of the relationship provides unequivocal notice to judges, attorneys, and clients of that termination. Therefore, I respectfully dissent.
Reminger & Reminger Co., L.P.A., Clifford C. Masch, W. Bradford Longbrake, and Holly M. Wilson, for appellant.
Gallagher Sharp and Timothy J. Fitzgerald, urging reversal for amicus curiae, Ohio Association of Civil Trial Attorneys.